Name: Commission Implementing Decision (EU) 2019/252 of 11 February 2019 amending Decision 2005/240/EC authorising methods for grading pig carcasses in Poland (notified under document C(2019) 811)
 Type: Decision_IMPL
 Subject Matter: Europe;  animal product;  agricultural structures and production;  agricultural policy
 Date Published: 2019-02-13

 13.2.2019 EN Official Journal of the European Union L 42/29 COMMISSION IMPLEMENTING DECISION (EU) 2019/252 of 11 February 2019 amending Decision 2005/240/EC authorising methods for grading pig carcasses in Poland (notified under document C(2019) 811) (Only the Polish text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20(p) and (t) thereof, Whereas: (1) Point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 provides that, for the classification of pig carcasses, the lean-meat content has to be assessed by means of grading methods authorised by the Commission and only statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcass may be authorised. The authorisation of grading methods should be subject to compliance with a maximum tolerance for statistical error in assessment. That tolerance is defined in Part A of Annex V to Commission Delegated Regulation (EU) 2017/1182 (2). (2) By Commission Decision 2005/240/EC (3), the use of eight methods for grading pig carcasses was authorised in Poland. By that Decision Poland was also authorised to provide for a presentation of pig carcasses with the flare fat, kidneys and/or diaphragm. (3) Poland has requested the Commission to authorise three new methods for grading pig carcasses in its territory and has presented a detailed description of the dissection trials, indicating the principles on which these methods are based, the results of its dissection trials and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 11(3) of Delegated Regulation (EU) 2017/1182. (4) Examination of that request has revealed that the conditions for authorising the new grading methods are fulfilled. Those grading methods should therefore be authorised in Poland. (5) In accordance with Article 20(t) of Regulation (EU) No 1308/2013 Poland has also requested to be authorised to provide for a presentation of pig carcasses different from the standard presentation defined in Section B.III of Annex IV to that Regulation. Due to current normal commercial practices, pig carcasses are presented in Poland with the flare fat, kidneys and/or diaphragm and without the external auditory canal. Therefore, the recorded weight of the carcasses does not correspond to the weight for standard presentation. (6) Examination of that request revealed that the conditions for authorising a different presentation of pig carcasses in Poland are fulfilled. Poland should therefore be authorised to provide for a presentation of pig carcasses with the flare fat, kidneys and/or diaphragm and without the external auditory canal. The weight recorded for the carcasses should be adjusted accordingly to the weight for standard presentation. (7) Decision 2005/240/EC should therefore be amended accordingly. (8) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/240/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 The use of the following methods is authorised for grading pig carcasses pursuant to point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 of the European Parliament and of the Council (*1) in Poland: (a) the Capteur Gras/Maigre  Sydel (CGM)  apparatus and the assessment methods related thereto, details of which are given in Part 1 of the Annex; (b) the Ultra FOM 300  apparatus and the assessment methods related thereto, details of which are given in Part 2 of the Annex; (c) the Fully automatic ultrasonic carcass grading (Autofom)  apparatus and the assessment methods related thereto, details of which are given in Part 3 of the Annex; (d) the IM-03  apparatus and the assessment methods related thereto, details of which are given in Part 4 of the Annex; (e) the Autofom III  apparatus and the assessment methods related thereto, details of which are given in Part 5 of the Annex; (f) the CSB Image-Meater (CSB)  apparatus and the assessment methods related thereto, details of which are given in Part 6 of the Annex; (g) the Fat-O-Meater II (FOM II)  apparatus and the assessment methods related thereto, details of which are given in Part 7 of the Annex; (h) the manual method (ZP)  and the assessment methods related thereto, details of which are given in Part 8 of the Annex; (i) the gmSCAN  apparatus and the assessment methods related thereto, details of which are given in Part 9 of the Annex; (j) the ESTIMEAT  apparatus and the assessment methods related thereto, details of which are given in Part 10 of the Annex; (k) the MEAT3D  apparatus and the assessment methods related thereto, details of which are given in Part 11 of the Annex. As regards the apparatus Ultra FOM 300 , referred to in point (b) of the first subparagraph, after the end of the measurement procedure it must be possible to verify on the carcass that the apparatus measured the values of measurement F1 and F2 on the site provided for in the Annex, Part 2, point 3. The corresponding marking of the measurement site must be made at the same time as the measurement procedure. The manual method ZP, referred to in point (h) of the first subparagraph, shall only be authorised for abattoirs having a slaughter line with a capacity to process no more than 40 pigs per hour. (*1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671);" (2) Article 2 is replaced by the following: Article 2 Notwithstanding the standard presentation referred to Section B.III of Annex IV to Regulation (EU) No 1308/2013, the flare fat, the kidneys and the diaphragm need not be removed from pig carcasses before being weighed and graded whereas the external auditory canal may be removed. In order to establish quotations for pig carcasses on a comparable basis, the recorded hot weight shall be: (a) reduced: (1) for diaphragm by 0,23 %; (2) for flare fat and kidneys by:  1,90 % for carcasses grade S and E,  2,11 % for carcasses grade U,  2,54 % for carcasses grade R,  3,12 % for carcasses grade O,  3,35 % for carcasses grade P; (b) increased by 260 grams per carcass for both external auditory canals.; (3) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Poland. Done at Brussels, 11 February 2019. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) 2017/1182 of 20 April 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Union scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals (OJ L 171, 4.7.2017, p. 74). (3) Commission Decision 2005/240/EC of 11 March 2005 authorising methods for grading pig carcases in Poland (OJ L 74, 19.3.2005, p. 62). ANNEX In the Annex to Decision 2005/240/EC the following Parts 9, 10 and 11 are added: Part 9 gmSCAN 1. The rules provided for in this part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as gmSCAN . 2. The gmSCAN uses magnetic induction to determine the dielectric properties of the carcasses without contact. The measurement system is formed by a number of transmitter coils that generate a variable and low intensity magnetic field. The receiver coils convert the signal from the perturbation of magnetic field caused by the carcass into a complex electric signal, related to the dielectric parameters of the muscle and fat tissue of the carcass. 3. The lean meat content of a carcass shall be calculated according to the following formula: Ã ¶ = 44,589  0,190 Ã  CW + 2 341,210 Ã  (Q1/CW)  936,097 Ã  (Q2/CW) + 1 495,516 Ã  (Q3/CW) where: Ã ¶ = the estimated percentage of lean meat in a carcass; CW = warm carcass weight (in kilograms); Q1, Q2 and Q3 = Magnetic Induction response (Volts) from the ham, middle and shoulder area, respectively. This formula shall be valid for carcasses weighing between 60 and 120 kilograms (warm weight). Part 10 ESTIMEAT 1. The rules provided for in this part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as ESTIMEAT . 2. ESTIMEAT uses a depth camera to produce a three-dimensional picture of the carcass and to estimate carcass shape parameters. 130 cross sections are produced and for each cross section, the following parameters are determined in order to calculate the lean meat content: surface size, circuit, convexities. 3. The lean meat content of a carcass shall be calculated according to the following formula: Ã ¶ = 38,39317497 + 508,24 Ã  X1  148,557 Ã  X2  3,63439 Ã  X3 + 2,481331 Ã  X4 + 8,353825 Ã  X5 + 2,75896 Ã  X6 + 268,8835 Ã  X7 where: Ã ¶ = the estimated percentage of lean meat in a carcass; X1 = summary error of fitting points of cross section to circle with Rsf radius at point P-66; X2 = outside convexity of carcass between maximum convexity of ham and shoulder at point Z-80; X3 = summary error of fitting points of cross section to circle with R radius at point P-58/summary error of fitting points of cross section to circle with R radius at point P-67; X4 = summary error of fitting points of cross section to circle with Rsf radius at point P-103/summary error of fitting points of cross section to circle with Rsf radius at point P-111; X5 = cross section partial depth at point P-49 in 3/10 of the section width/cross section partial depth at point P-49 in 5/10 of the section width; X6 = cross section maximum depth at point P-18/cross section maximum depth at point P-49; X7 = partial error in points of cross section to circle with R radius at point P-72 in the 4/10 of the cross sectional area. This formula shall be valid for carcasses weighing between 60 and 120 kilograms (warm weight). Part 11 MEAT3D 1. The rules provided for in this part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as MEAT3D . 2. MEAT3D uses a scanner to produce a three-dimensional image of the carcass and to estimate carcass shape parameters. A specific frame is used for positioning the half carcass of pig during the scanning process. 130 cross sections are produced and for each cross section, the following parameters are determined in order to calculate the lean meat content: surface size, circuit, convexities. 3. The lean meat content of a carcass shall be calculated according to the following formula: Ã ¶ = 50,36925112 + 0,543385 Ã  X1  9,06185 Ã  X2  10,83 Ã  X3 + 488,8033 Ã  X4  2,56922 Ã  X5 + 17,34226 Ã  X6  2,00088 Ã  X7 where: Ã ¶ = the estimated percentage of lean meat in a carcass; X1 = summary error of fitting points of cross section to circle with Rsf radius at point P-49/summary error of fitting points of cross section to circle with Rsf radius at point P-23; X2 = summary error of fitting points of cross section to circle with R radius at point P-79/maximum value of carcass convexities in locations P_50 P99; X3 = the radius of curvature of cross section at point P-68/the radius of curvature of cross section at point P-51; X4 = partial error in points of cross section to circle with R radius at point P-70 in the 3/10 of the cross sectional area; X5 = summary error of fitting points of cross section to circle with Rsf radius at point P-55/summary error of fitting points of cross section to circle with Rsf radius at point P-71; X6 = cross section partial depth at point P-62 in 3/10 of the section width/cross section partial depth at point P-62 in 6/10 of the section width; X7 = cross section partial depth at point P-33 in 2/10 of the section width/maximum value of ham. This formula shall be valid for carcasses weighing between 60 and 120 kilograms (warm weight).